     Case 3:20-cv-01220-JLS-AGS Document 11 Filed 12/11/20 PageID.103 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MELVIN R. ARRANT,                                   Case No.: 3:20-cv-1220-JLS-AGS
      CDCR No. K98602,
12
                                         Plaintiff,       ORDER DISMISSING FIRST
13                                                        AMENDED COMPLAINT FOR
                          vs.                             FAILING TO STATE A CLAIM
14
      M. ZAMBRANO, HAYES,                                 PURSUANT TO 28 U.S.C. § 1915(e)(2)
15    DELLINGER,                                          & 28 U.S.C. § 1915A(b)
16                                   Defendants.
                                                          (ECF No. 9)
17
18
19         Plaintiff Melvin Ray Arrant, currently incarcerated at Richard J. Donovan State
20   Prison located in San Diego, California, and proceeding pro se, filed a civil rights complaint
21   pursuant to 42 U.S.C. § 1983 on June 29, 2020. (See “Compl.,” ECF No. 1.) Plaintiff also
22   filed a Motion to Proceed in Forma Pauperis (“IFP”) (ECF No. 2), and a Motion for
23   Temporary Restraining Order (“TRO”) (ECF No. 3).
24         In a September 9, 2020 Order, the Court granted Plaintiff’s IFP motion pursuant to
25   28 U.S.C. § 1915(a), denied Plaintiff’s Motion for TRO, and dismissed the Complaint
26   without prejudice and with leave to amend for failing to state a claim pursuant to 28 U.S.C.
27   § 1915(e)(2)(B) and § 1915A(b). (ECF No. 6.) Plaintiff was given sixty (60) days from
28   ///
                                                      1
                                                                                3:20-cv-01220-JLS-AGS
     Case 3:20-cv-01220-JLS-AGS Document 11 Filed 12/11/20 PageID.104 Page 2 of 7



 1   the date the Order was filed to submit an Amended Complaint. (Id.) On October 14, 2020,
 2   Plaintiff filed a First Amended Complaint (ECF No. 9).
 3   I.    Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 4         A.     Legal Standard
 5         As with his first Complaint, Plaintiff’s Amended Complaint requires a pre-answer
 6   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes, the
 7   Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which is
 8   frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
 9   immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (discussing
10   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
11   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
12   targets of frivolous or malicious suits need not bear the expense of responding.’”
13   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
14         “The standard for determining whether a plaintiff has failed to state a claim upon
15   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
16   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
17   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
18   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
19   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
20   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
21   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
22   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
23         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
24   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
25   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
26   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
27   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
28   ///
                                                    2
                                                                                3:20-cv-01220-JLS-AGS
     Case 3:20-cv-01220-JLS-AGS Document 11 Filed 12/11/20 PageID.105 Page 3 of 7



 1   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
 2   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
 3         B.     Plaintiff’s Factual Allegations
 4         Plaintiff repeats the same allegations against Defendant Zambrano in his Amended
 5   Complaint as he made in his original Complaint. He states that he has “continuously tried
 6   to get a cell move within bld. #14” but that Defendant Zambrano has “[given] him the
 7   runaround while honoring other inmates bed moves who are known to be a part of the
 8   ‘transgender’ group, and or inmates who are affiliated with the ‘transgender’ group.”
 9   Compl. at 2, 4; Am. Compl. at 3.            Plaintiff contends this establishes Zambrano
10   discriminated against him. After Plaintiff filed a grievance against Zambrano, Zambrano
11   allegedly told Plaintiff that “a grievance ain’t shit,” and that “legal [beagles] ain’t got
12   nothing coming.” Compl. at 4; Am. Compl. at 3. According to Plaintiff, Zambrano made
13   a false rules violation report against Plaintiff, accusing him of disrespecting staff by calling
14   Zambrano “Mark,” which means “punk ass bitch.” Compl. at 4; Am. Compl. at 3.
15         Plaintiff also makes the same allegations against Defendants Dellinger and Hayes in
16   his Amended Complaint as he did in his original Complaint. He claims that on December
17   28, 2019, he saw Dellinger cough on his hands, rub his nose, and then pass out medication
18   to inmates without changing his gloves. Compl. at 2, 5; Am. Compl. at 4. When it was
19   Plaintiff’s turn to receive medication from Dellinger, Plaintiff asked him to dispense his
20   medication directly from the medication dispenser into a cup so that Dellinger would not
21   touch it with his hands, which Dellinger refused to do. Compl. at 5; Am. Compl. at 4.
22   When Plaintiff asked for a correct spelling of Dellinger’s name in order to submit a
23   grievance, Dellinger became upset and threatened to activate the building alarm “in
24   retaliation.” Compl. at 5; Am. Compl. at 4. According to Plaintiff, Hayes threatened to
25   retaliate against him for filing a grievance. Compl. at 5; Am. Compl at 2, 4.
26         C.     42 U.S.C. § 1983
27         “Section 1983 creates a private right of action against individuals who, acting under
28   color of state law, violate federal constitutional or statutory rights.” Devereaux v. Abbey,
                                                    3
                                                                                 3:20-cv-01220-JLS-AGS
     Case 3:20-cv-01220-JLS-AGS Document 11 Filed 12/11/20 PageID.106 Page 4 of 7



 1   263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of substantive
 2   rights, but merely provides a method for vindicating federal rights elsewhere conferred.”
 3   Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks and citations
 4   omitted). “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a
 5   right secured by the Constitution and laws of the United States, and (2) that the deprivation
 6   was committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc.,
 7   698 F.3d 1128, 1138 (9th Cir. 2012).
 8         D.     Discussion
 9         As in his original Complaint, Plaintiff alleges that Zambrano “discriminated against
10   [him] and falsified state documents in retaliation to Plaintiff filing a grievance.” Am.
11   Compl. at 2. He also alleges that Defendants Hayes and Dellinger “put Plaintiff’s health
12   and safety in jeopardy and threatened Plaintiff with retaliation because he was going to
13   grieve defendants’ conduct.” Id.
14         Plaintiff fails to state a claim against any defendant for the same reasons stated in
15   this Court’s September 9, 2020 dismissal Order. To state a valid First Amendment
16   retaliation claim, Plaintiff must assert: (1) a state actor took some adverse action against
17   him, (2) the adverse action was taken because he engaged in some protected conduct, (3)
18   the state actor’s acts “would chill or silence a person of ordinary firmness from future First
19   Amendment activities,” and (4) the adverse action “did not reasonably advance a legitimate
20   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005) (internal
21   quotation marks and emphasis omitted).         Plaintiff’s factual allegations fall short of
22   plausibly stating a retaliation claim against Zambrano because he has not alleged any facts
23   establishing the action “would chill or silence a person of ordinary firmness from future
24   First Amendment Activities,” Rhodes, 408 F.3d at 567–68, or that he suffered some other
25   non-minimal harm as a result of the retaliatory action. See Brodheim, 584 F.3d at 1269.
26   In fact, Plaintiff’s Exhibit A-2, which is a copy of Plaintiff’s disciplinary hearing results,
27   shows Plaintiff was found “guilty but reduced to counseling chrono.” Am. Compl. at 18.
28   ///
                                                   4
                                                                                3:20-cv-01220-JLS-AGS
     Case 3:20-cv-01220-JLS-AGS Document 11 Filed 12/11/20 PageID.107 Page 5 of 7



 1         Plaintiff also fails to state a discrimination claim against Zambrano. As the Court
 2   informed Plaintiff in its September 9, 2020 dismissal Order, to establish an equal protection
 3   violation, Plaintiff must demonstrate “that the [challenged action], either on its face or in
 4   the manner of its enforcement, results in members of a certain group being treated
 5   differently from other persons based on membership in that group.” McLean v. Crabtree,
 6   173 F.3d 1176, 1185 (9th Cir. 1999). “Second, if it is demonstrated that a cognizable class
 7   is treated differently, the court must analyze under the appropriate level of scrutiny whether
 8   the distinction made between the two groups is justified.” Id. (citation and quotations
 9   omitted). If the aggrieved party is a member of a protected or suspect class, or otherwise
10   suffers the unequal burdening of a fundamental right, the court applies strict scrutiny. City
11   of Cleburne, Tex. v. Cleburne Living Cntr., 473 U.S. 432, 439-40 (1985). As a prisoner,
12   Plaintiff is not a member of a protected class under the Equal Protection Clause. Abney v.
13   Alameida, 334 F. Supp. 1221, 1230 (S.D. Cal. 2004) (citing Rodriguez v. Cook, 169 F.3d
14   1176, 1179 (9th Cir. 1999)). “Government actions that do not . . . involve suspect
15   classifications will be upheld if [they] are rationally related to a legitimate state interest.”
16   Fields v. Palmdale Sch. Dist., 427 F.3d 1197, 1208 (9th Cir. 2005). Plaintiff has not
17   plausibly stated an Equal Protection claim because his allegations that transgender inmates
18   are being given preferential treatment in bed change requests rests on speculation as to the
19   status of fellow inmates and the reasons for the bed/cell changes he observed. Moreover,
20   Plaintiff’s Exhibit A shows that Zambrano told Plaintiff to fill out the appropriate
21   paperwork to request a bed change and he did not do so. Am. Compl. at 10.
22         Plaintiff also does not plausibly allege a retaliation claim against Defendants
23   Dellinger or Hayes because Plaintiff does not claim that either Defendant took some
24   adverse action against him, only that they threatened to do so. As the Court advised
25   Plaintiff in its September 9, 2020 Order, “[A] threat to retaliate does not violate Section
26   1983 if the person making the threat never follows through.” Hardy v. 3 Unknown Agents,
27   690 F. Supp. 2d 1074, 1103 (C.D. Cal. 2010) (citing Gaut v. Sunn, 810 F.3d 923, 925 (9th
28   Cir. 1987)) (finding that prisoner’s allegation that he was threatened with bodily harm if
                                                    5
                                                                                 3:20-cv-01220-JLS-AGS
     Case 3:20-cv-01220-JLS-AGS Document 11 Filed 12/11/20 PageID.108 Page 6 of 7



 1   he pursued legal redress for beatings did not state a § 1983 claim). In addition, as in his
 2   original Complaint, Plaintiff has not made a sufficient showing that the threat to activate
 3   the alarm was made because he engaged in some protected conduct and not to advance a
 4   legitimate correctional goal, such as protecting medical staff from harassment. Plaintiff
 5   has also failed to plausibly allege that “the defendant’s actions were arbitrary and
 6   capricious, or that they were unnecessary to the maintenance of order in the institution.”
 7   Watison v. Carter, 668 F.3d 1108, 1115 (9th Cir. 2012) (quoting Franklin v. Murphy, 745
 8   F.2d 1221, 1230 (9th Cir. 1984) (internal quotation marks omitted)). Moreover, Plaintiff
 9   has not made a sufficient factual showing that the action “would chill or silence a person
10   of ordinary firmness from future First Amendment Activities,” or that he suffered some
11   other non-minimal harm as a result of action. See Brodheim, 584 F.3d at 1269; Rhodes,
12   408 F.3d at 567–68.
13         Further, as the Court told Plaintiff in its September 9, 2020 Order, only “deliberate
14   indifference to serious medical needs of prisoners constitutes the unnecessary and wanton
15   infliction of pain . . . proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S.
16   97, 103, 104 (1976) (citation and internal quotation marks omitted). “A determination of
17   ‘deliberate indifference’ involves an examination of two elements: (1) the seriousness of
18   the prisoner’s medical need and (2) the nature of the defendant’s response to that need.”
19   McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991), overruled on other grounds by
20   WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc) (quoting Estelle, 429
21   U.S. at 104). “A ‘serious’ medical need exists if the failure to treat a prisoner’s condition
22   could result in further significant injury or the ‘unnecessary and wanton infliction of pain.’”
23   McGuckin, 974 F.2d at 1059 (quoting Estelle, 429 U.S. at 104); Jett v. Penner, 439 F.3d
24   1091, 1096 (9th Cir. 2006); Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1248 (9th Cir.
25   2016). Plaintiff has failed to state an Eighth Amendment claim with regard to Hayes and
26   Dellinger because he has not alleged he suffers from a serious medical need nor that he
27   suffered any injury as a result of Hayes and Dellinger’s actions.             See 28 U.S.C.
28   § 1915(e)(2)(B)(ii), § 1915A(b)(1); Iqbal, 556 U.S. at 678.
                                                    6
                                                                                3:20-cv-01220-JLS-AGS
     Case 3:20-cv-01220-JLS-AGS Document 11 Filed 12/11/20 PageID.109 Page 7 of 7



 1   IV.   Conclusion and Order
 2         For the reasons explained above, the Court, DISMISSES Plaintiff’s Amended
 3   Complaint (ECF No. 9) for failing to state a claim upon which relief may be granted
 4   pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). Because amendment would be
 5   futile, the dismissal is without leave to amend.
 6         IT IS SO ORDERED.
 7   Dated: December 11, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   7
                                                                       3:20-cv-01220-JLS-AGS
